DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 and 07 September 2022 has been entered.
 
This a response to Applicant’s amendment filed on 31 August 2022 and 07 September 2022, wherein: 
Claims 1, 6, and 7 are amended.
Claims 2, 3, 5, and 8 are withdrawn.
Claim 9 is canceled.
Claims 1, 4, 6, and 7 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07 September 2022 with corresponding English translations of foreign patent documents correct the issues of prior filed IDS’s (11 February 2021 and 31 August 2022).

Specification
The disclosure is objected to because of the following informalities:
The amendment to the specification filed 18 March 2022 identifies para. 46 and 47 to be amended.  However, these are old paragraph numbers.  The content of these paragraphs are found in para. 47 and 48 of the specification copy filed 11 February 2021 that begins with the section “Cross-Reference to Related Applications”.  The amendment to the specification filed 31 August 2022 identifies para. 47 correctly, but does not address the improper changing of para. 48 to para. 47 in the 18 March 2022 amendment leaving two paragraphs numbered as [0047].
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4, 6, and 7 are objected to because of the following informalities:  
The last two limitations of each of claims 1, 6, and 7 are sub-limitations of the preceding limitation in each claim.  However, these sub-limitations are not indented, or otherwise marked, causing a decrease in clarity.  It is recommended to follow conventional practice and indent or otherwise mark these sub-limitations so that they are clearly identified as sub-limitations of the preceding limitation.
In claims 1, 6, and 7, the newly added language “displaying on the display device” causes a lack of clarity because, as written, “on the display device” is not distinguished from what is displayed.  To aid clarity, commas should be added after “displaying” and “on the display device”.
In claim 6, the term “an” should precede “unacceptable reason”.
Dependent claim 4 inherits the deficiencies of its respective parent claim, and is thus objected to under the same rationale.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A “measurement device configured to measure a weight of a user” in claims 1, 6, and 7.
An “exercise amount meter configured to measure an amount of exercise of the user” in claims 1, 6, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Non-limiting examples include the improper use of “on the basis of” throughout the claims, unnecessary or improper use of “in a case in which” throughout the claims, and consistent grammatical errors in structural arrangement of the language within the limitations (not placing commas around “on the display device” to distinguish what is being displayed from what is performing the displaying, as well as others identified above and below).

Regarding the inquire limitation in claims 1, 6, and 7, 
it is unclear how the limitation “in a case in which it is determined that the weight has not changed in the first time period toward achieving the goal and it is determined that the user has not exercised in the second time period in a manner that satisfies the condition” fits and further limits the inquire limitation.  In particular, the manner in which it is included in the inquire limitation is grammatically incorrect causing this lack of clarity wherein one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  
Additionally, the entire section following “wherein” in the inquire limitation is also grammatically incorrect causing a further lack of clarity.  For instance, the language “on the display device” should be bookended by commas to clearly identify what is performing the displaying from what is being displayed.  Also, it is unclear whether “an inquiry” is referring to the inquiring previously recited or a different inquiry.  Similarly, it is unclear whether the multiple recitations of “an answer” are referring to first recited “an answer” or a different answer.
Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the inquire limitation is construed as “when it is determined that the weight of the user has not changed in the first time period toward achieving the preset goal and it is determined that the user has not exercised in the second time period in a manner that satisfies the preset condition, inquire the user as to a reason why the user could not exercise in the second time period in a manner that satisfies the preset condition, wherein the inquiring comprises displaying, on the display device, a plurality of options that are candidates for an answer to the inquiry, the plurality of options including a first option including an acceptable reason why the user could not exercise and a second option including an unacceptable reason why the user could not exercise”.  Dependent claim 4 inherits the deficiencies of its respective parent claim, and is thus rejected under the same rationale.

Claim limitation “an exercise amount meter configured to measure an amount of exercise of the user” in claims 1, 6, and 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For instance, para. 23 of the specification merely recites similar language as the claim as well as reciting that the “amount of exercise measured by the exercise amount meter 12 includes not only exercise relating to athletic activities such as sports, but also the amount of exercise (also referred to as amount of activity) relating to life activities, such as walking and housework.  The amount of exercise can be expressed, for example, in calorie consumption.  The amount of exercise is an example of an indicator relating to the behavior of a user, and the exercise amount meter 12 is an example of a measuring device that measures an indicator relating to the behavior of the user.”  However, the disclosure is silent even one example of what an exercise amount meter actually is or how it measures “exercise relating to athletic activities, life activities, or calorie consumption.  The drawings do not aid in understanding either as it is unclear what is being illustrated in Fig. 1 as the exercise amount meter 12 other than a non-descript device that sends behavior data to terminal device 20.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 6, and 7, the disclosure fails to provide sufficient written description for “acquire behavior data output from an exercise amount meter configured to measure an amount of exercise of the user” and “determine, on the basis of the behavior data, whether or not the user has exercised in a second time period in a manner that satisfies a preset condition, the second time period including at least a portion of the first time period” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the most disclosure is found in para. 23 which recites that an “exercise amount meter” measures an amount of exercise “relating to athletic activities such as sports” or “relating to life activities, such as walking and housework.”  Thus, as the disclosure does not provide sufficient description for acquiring the behavior data, it further does not provide sufficient description for determining, on the basis of the behavior data, whether or not the user has exercised, let alone exercised in a second time period in a manner that satisfies a preset condition.  Dependent claim 4 inherits the deficiencies of its respective parent claim, and is thus rejected under the same rationale.

Further regarding claims 1, 6, and 7, the disclosure is silent regarding the newly added limitation “wherein the inquiring the user comprises displaying on a display device a plurality of options that are candidates for an answer to an inquiry, the plurality of options including a first option that is an answer including an acceptable reason why the user could not exercise and a second option that is an answer including unacceptable reason why the user could not exercise”. While para. 53 identifies that answers may be selected from a group of preset answers (i.e., multiple choice), the disclosure is silent regarding multiple choice answers being preset as acceptable or unacceptable.  In particular, para. 55 identifies that the acceptability determination occurs after an answer is received. For instance, “[w]hen the user inputs an answer that there were many days with bad weather, the information presentation unit 158 acquires weather information showing the weather in the second time period from a server via the communication interface 111. In the case in which there were many rainy days in the second time period, the reason input by the user is accepted. In the case in which there were few rainy days in the second time period, the reason input by the user is not accepted.”  Thus, in addition to the computerized analysis being insufficiently disclosed (the only example of analysis is with respect to determining if there were “many” or “few” rainy days, but no definition or bounds of what constitutes “many” or “few” days is disclosed), the newly added limitation of preset acceptable or unacceptable answers is new matter.  Dependent claim 4 inherits the deficiencies of its respective parent claim, and is thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to products and a process which fall under the four statutory categories (STEP 1: YES).
However, the independent claims recite acquiring measurement data to measure a weight of a user; determining, on the basis of the measurement data, whether or not the weight has changed in a first time period toward achieving a preset goal; acquiring behavior data (an amount of exercise) of the user; determining, on the basis of the behavior data, whether or not the user has exercised in a second time period in a manner that satisfies a preset condition, the second time period including at least a portion of the first time period; inquiring the user as to a reason why the user could not exercise in the second time period in a manner that satisfies the condition, in a case in which it is determined that the weight has not changed in the first time period toward achieving the goal and it is determined that the user has not exercised in the second time period in a manner that satisfies the condition, wherein the inquiring the user comprises displaying a plurality of options that are candidates for an answer to an inquiry, the plurality of options including a first option that is an answer including an acceptable reason why the user could not exercise and a second option that is an answer including unacceptable reason why the user could not exercise; and presenting to the user, on the basis of an option selected from the plurality of options by the user, information that facilitates achieving the goal, wherein the presenting information that facilitates achieving the goal to the user includes: displaying first information that facilitates achieving the goal in a case in which the first option is selected by the user; and displaying second information that facilitates achieving the goal in a case in which the second option is selected by the user, the second information being different from the first information.  The claims further recite wherein the second time period includes at least a portion of the first time period and a day prior to the first time period.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by collecting information, analyzing the information, and presenting results of the collection and analysis.  Additionally, the steps identified above are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a health management device (claims 1 and 6), one or more processors (claim 1), a display device (claims 1, 6, and 7), a measurement device (claims 1, 6, and 7), a non-descript exercise amount meter (claims 1, 6, and 7), a non-transitory recording medium storing a program (claim 7), and a computer (claim 7) is not sufficient to impart patentability to the method performed by the system.  This is evidenced by the manner in which these elements are disclosed.  For example, Fig. 1-3 merely illustrate the elements as either non-descript black boxes or stock images, while para. 34-41 merely provide stock descriptions of generic computer hardware and para. 42-57 recite that software elements perform functions in means-plus-function type language.  This also evidences that the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  For instance, the measurement device and exercise amount meter, as recited and organized, merely add insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea). In its current configuration, the measurement device and exercise amount meter perform as they would for any feedback system. This is evidenced in at least Fig. 1 which identifies the measurement device as a stock weight scale with no further illustration of functionality and the lack of clarity of what is illustrated as the exercise amount meter as identified above under 35 USC 112(a) and 112(b). Furthermore, at least para. 8, 12, 22, 23, 45, and 79 in the specification which merely identify what a measurement device measures without any further description and the insufficient disclosure of an exercise amount meter as identified above under 35 USC 112(a) and 112(b).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification.  See at least Fig. 1-3, and para. 34-57 of the specification.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  For instance, while the claims identify that the device and the method are for health management and loosely include language with respect to weight and exercise, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite computer components, identified above, for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., receiving, processing, outputting data).  This is at least evidenced by the manner in which this
is disclosed that indicates that Applicant believes the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  For instance, the measurement device and exercise amount meter, as recited and organized, are merely adding insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) which the Courts have also held does not amount to significantly more in Parker v. Flook.  In their current configuration, the measurement device and exercise amount meter perform as they would for any feedback system. This is evidenced in at least Fig. 1 which identifies the measurement device as a stock weight scale with no further illustration of functionality and the lack of clarity of what is illustrated as the exercise amount meter as identified above under 35 USC 112(a) and 112(b).  Furthermore, at least para. 8, 12, 22, 23, 45, 79 in the specification which merely identify what a measurement device measures without any further description and the insufficient disclosure of an exercise amount meter as identified above under 35 USC 112(a) and 112(b). This also evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification.  See at least Fig. 1-3, and para. 34-57 of the specification as identified above.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2009/0247836, hereinafter referred to as Cole) in view of Hendriks et al. (US 2014/0272844, hereinafter referred to as Hendriks).

Regarding claims 1, 6, and 7, Cole teaches a health management device (claim 1) comprising a display device (Cole, Fig. 8, collector 25; para. 164, “the collector 25 also displays”; para. 176, “the collector 25 runs on a mobile telephone”); and one or more processors coupled to the display device (Cole, at least Fig. 1 and 8, Server. The server of Cole that is performing the computing functions necessarily includes one or more processors.), a health management method executed by a health management device (claim 6) (Cole, Title, “Medical System and Method for Serving Users With a Chronic Disease or Health State”), and a non-transitory recording medium storing a program for causing a computer (claim 7) (Cole, Fig. 1 and 7, data storage) to:
acquire measurement data output from a measurement device configured to measure a weight of a user (Cole, Fig. 8 illustrates measurements are collected by one or more monitoring devices which are then acquired by the server. Para. 232 and 234 identify two commercial scales for measuring weight of a user that may be monitoring devices with para. 245 identifying that unit of measure for weight is pounds.); 
determine, on the basis of the measurement data, whether or not the weight has changed in a first time period toward achieving a preset goal (Cole, Fig. 4 and 12, Average/Statistics Calculations; para. 203, “A screen displays a graphical representation of the patient's current status. Two arrows display the movement of the patient's two-week average adherence score and two-week average glucose reading value when compared to the current data. An arrow pointing up and right indicates the current data has increased from the 14-day average value, an arrow pointing down and right indicates the current value has decreased from the 14-day average value, and an arrow pointing straight across indicates the current value and the 14-day average value are the same.”);
acquire behavior data output from a monitoring device configured to measure behavior data of the user (Cole, Fig. 1 also illustrates acquiring behavior data relating to behavior of the user are collected by one or more measurement devices or collectors which are then acquired by the server.);
determine, on the basis of the behavior data, whether or not the user has performed the behavior in a second time period in a manner that satisfies a preset condition, the second time period including at least a portion of the first time period (Cole, Fig. 4 and 12, Adherence scoring; para. 23, “A screen displays a graphical representation of the patient's current status. Two arrows display the movement of the patient's two-week average adherence score and two-week average glucose reading value when compared to the current data. An arrow pointing up and right indicates the current data has increased from the 14-day average value, an arrow pointing down and right indicates the current value has decreased from the 14-day average value, and an arrow pointing straight across indicates the current value and the 14-day average value are the same.”  The adherence score is the behavior. Pg. 7, Compliance);
inquire the user as to a reason why the user could not perform the behavior in the second time period in a manner that satisfies the condition, in a case in which it is determined that the weight has not changed in the first time period toward achieving the goal and it is determined that the user has not performed the behavior in the second time period in a manner that satisfies the condition (Cole, Fig. 7, Question 1-N; para. 53, “make inquiries about reasons for non compliance as soon as it is observed.”) and evaluate the answer as acceptable or unacceptable (Cole, at least para. 272-457 identify rules and messaging that teach this limitation.  For example, para. 372 recites “Great job ${nick}! You’ve improved both your glucose average and your adherence average.” para. 54, “Can attempt corrective action for non-compliance.”  Para. 45, “The system can recognize non-compliance and send appropriately designed messages to the user to coach them back into compliance thereby reducing the load on the provider for human contact.”  Para. 307, “Are you aware that you have had low ${timeOfDay} readings for 3 days in a row?  Do you known what action to take?”); and
present to the user on the basis of an answer input by the user, information that facilitates achieving the goal (Cole, at least para. 272-457 identify rules and messaging that teach this limitation.  For example, para. 372 recites “Great job ${nick}! You’ve improved both your glucose average and your adherence average.” para. 54, “Can attempt corrective action for non-compliance.”  Para. 45, “The system can recognize non-compliance and send appropriately designed messages to the user to coach them back into compliance thereby reducing the load on the provider for human contact.”  Para. 307, “Are you aware that you have had low ${timeOfDay} readings for 3 days in a row?  Do you known what action to take?”), wherein the presenting the information that facilitates achieving the goal comprises:
displaying on the display device first information that facilitates achieving the goal in a case in which it is determined that the reason included in the answer is acceptable (Cole, at least para. 272-457 identify rules and messaging that teach this limitation.  For example, para. 372 recites “Great job ${nick}! You’ve improved both your glucose average and your adherence average.”); and 
displaying on the display device second information that facilitates achieving the goal in a case in which it is determined that the reason included in the answer is not acceptable, the second information being different from the first information (Cole, para. 54, “Can attempt corrective action for non-compliance.”  Para. 45, “The system can recognize non-compliance and send appropriately designed messages to the user to coach them back into compliance thereby reducing the load on the provider for human contact.”  Also, at least para. 272-457 identify rules and messaging that teach this limitation.  For example, para. 307, “Are you aware that you have had low ${timeOfDay} readings for 3 days in a row?  Do you known what action to take?”  Para. 332, “Don’t let this downward trend in your adherence score continue.  Take all your readings next time.”).

Cole does not explicitly teach that a monitoring device includes an exercise amount meter configured to measure an amount of exercise as the behavior data of the user and wherein the inquiring the user comprises displaying on the display device a plurality of options that are candidates for an answer to an inquiry, the plurality of options including a first option that is an answer including an acceptable reason why the user could not exercise and a second option that is an answer including an unacceptable reason why the user could not exercise.
However, in an analogous art, Hendriks a monitoring device includes an exercise amount meter configured to measure an amount of exercise as the behavior data of the user (Hendriks, para. 232, “the Philips DirectLife Activity Monitor™ can be used to measure the target behavior.  The target behavior consists of an increased physical activity level in terms of caloric expenditure.  The goal will be a number of calories to expend over the day. The behavior changing actions that can be planned are actions that require physical activity, such as walking, cycling, all kinds of sports, or even household activities.”); and 
wherein the inquiring the user comprises displaying on the display device a plurality of options that are candidates for an answer to an inquiry, the plurality of options including a first option that is an answer including an acceptable reason why the user could not exercise and a second option that is an answer including an unacceptable reason why the user could not exercise (Hendriks, Fig. 9-12 illustrate this with Fig. 9 and 11 illustrating displaying the inquiry with the plurality of options that are candidates for an answer and Fig. 10 and 12 illustrating mediating factors associated with each option.  Para. 210-218, In step 3312, referring to Fig. 11, when a planned action has not been executed, via a prompt 3700 in display 400 or 500, ask ‘Why did you not do this activity?’ and provide the following options through a drop-down box 3710: I did another activity (3712) Other important things to do (3714) Did not feel capable (3716) I forgot (3718) Did not know how to do it (3720) Instructions were not clear to me (3722) Something unexpected came up (3724)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hendriks’s exercise amount meter (the Philips DirectLife Activity Monitor™) as one of Cole’s monitoring devices because it can be used to measure the target behavior in a coaching system for physical activity.  See Hendriks at para. 232. 
It would also have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preset multiple choice answers of Hendriks in the inquiry of Cole because both Cole and Hendriks both perform the same inquiry step, as identified above, with Hendriks merely providing a more explicit disclosure of the inquiry mechanism. Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 4, Cole teaches the health management device according to claim 1, wherein the second time period includes at least a portion of the first time period and a day prior to the first time period (Cole, para. 23, “A screen displays a graphical representation of the patient's current status. Two arrows display the movement of the patient's two-week average adherence score and two-week average glucose reading value when compared to the current data. An arrow pointing up and right indicates the current data has increased from the 14-day average value, an arrow pointing down and right indicates the current value has decreased from the 14-day average value, and an arrow pointing straight across indicates the current value and the 14-day average value are the same.”  The first time period is the time identified as “current” with the second time period as the two-week period.).

Response to Arguments
Applicant’s arguments, filed 31 August 2022 and 07 September 2022, with respect to the objections to the specification have been fully considered.  The amendments to the specification obviate in part the objections.  Therefore, these objections have been modified to express the issues with the attempt to perfect the specification.  In particular, there are two version of the specification filed 11 February 2021 that have different paragraph numberings creating issues in understanding where the amendments are supposed to be as well as issues understanding where Applicant identifies support in the specification for the claimed limitations (see, for example, at least the paragraph citations in Applicant’s arguments against the rejections of the claims under 35 USC 112(a)).  Applicant is also reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Applicant’s arguments, filed 31 August 2022, with respect to the objections to the claims have been fully considered.  The amendments to the claims obviate these objections.  Therefore, these objections have been withdrawn.  However, the amendments to the claims necessitate new objections.

Applicant’s arguments, filed 31 August 2022, with respect to the rejections of the claims under 35 USC 112(a) and 112(b) have been fully considered.  The amendments to claims 1, 6, and 7 obviate these rejections.  Therefore, these rejections have been withdrawn.  However, the amendments to the claims necessitate new rejections of the claims under 35 USC 112(a) and 112(b).

Applicant's remaining arguments filed 31 August 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objection to the IDS, Applicant asserts that each of the foreign documents listed in the USPTO-SB/08a filed 11 February 2021 were submitted with an English language translation of the Abstract, and that the footnote for box T of the form indicates that “Applicant is to place a check mark here if English language translation is attached” with no statement that this box indicates that a full translation is being provided.
Examiner respectfully disagrees. An English language translation of the Abstract is not considered an English translation meriting the checking of this box.  While footnote 5 identifies that “Applicant is to place a check mark here if English language translation is attached”, this is with respect to the document itself.  The Abstract is considered a concise explanation of relevance of the document which is distinctly different from a translation.  See at least MPEP 609.04(a) Content Requirements for an Information Disclosure Statement, section (II) Legible Copies, which recites 
“37 CFR 1.98(a)(3)(ii) states that if a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), a copy of the translation shall accompany the statement. Translations are not required to be filed unless they have been reduced to writing and are actually translations of what is contained in the non-English language information. If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.”
See also MPEP 609.04(a)(III) Concise Explanation of Relevance for Non-English Language Information which also at least more explicitly recites that “[e]ach information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information listed that is not in the English language. The concise explanation may be either separate from the specification or part of the specification. If the concise explanation is part of the specification, the IDS listing should include the page(s) or line(s) numbers where the concise explanation is located in the specification” and that “[s]ubmission of an English language abstract of a reference, such as one generated by a foreign patent office, may fulfill the requirement for a concise explanation.”  The column “Pages, Columns, Lines where Relevant Passages or Relevant Figures Appear” identify aspects of these foreign documents that are relevant, but these relevant portions identified in the form are not provided with an English language translation.  Therefore, the objection to the IDS is valid.  Regardless, Applicant’s arguments are moot in light of the IDS filed 07 September 2022 which corrects the issues by providing the English language translations of the foreign patent documents.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that the claims have been amended to overcome the rejection.
Examiner respectfully disagrees.  Applicant is directed to the rejection above which has been updated to address the amendments to the claims.
Applicant then asserts that amended claim 1 recites a combination of additional elements, and then recites all of the method steps performed by the device of claim 1.
Examiner respectfully disagrees.  As identified in the rejection above, all of these steps are entirely directed to the judicial exception, and are not additional elements.  The only additional elements are the structural elements recited in the claim, which are identified under Step 2A, Prong 2, to not incorporate the judicial exception into a practical application and identified under Step 2B to not add significantly more.
Applicant follows with reciting portions of para. 8 and 73 of the specification and asserting that the presenting feature, when considered with the other claimed features, integrates the abstract idea into a practical application, is not an insignificant post-solution activity, and amounts to significantly more than the abstract idea.
Examiner respectfully disagrees.  These are merely conclusory statements made without substantive support, and are not persuasive.  The citations from para. 8 and 73 are not support of the presenting feature integrating the judicial exception into a practical application.  The presenting step would be performed the same regardless of the analysis outcome and is not some new or improved step in and of itself.  In contrast, the presenting feature is identified in the rejection as wholly part of the abstract idea, and is not an additional element.  It is merely the displaying of the results of the collection and analysis which has repeatedly been identified by the courts as part of the abstract idea involving merely collecting information, analyzing the information, and displaying the results of the collection and analysis. 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102, Applicant asserts that the cited prior art does not teach the newly amended claims.
Examiner respectfully disagrees.  Applicant is directed to the rejections of the claims which have been updated under 35 USC 103 to address the amendments to the claims.

The rejections stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                  

/JAMES B HULL/Primary Examiner, Art Unit 3715